Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 27 May 2021 with acknowledgement of a continuation of application 15/929,583 now patent 11,050,790 which is a continuation of applications 15/462,895 filed on 19 March 2017 now patent 10,652,279 which is a continuation in part of application 15/298,192 filed on 19 October 2016 now patent 10,860,723 which claim priority to provisional application with an earliest filing date of 24 August 2016.  
2.	Claims 1-21 are currently pending.  Claims 1, 10, 18, and 21, are independent claims. 
3.	The IDS submitted on 27 May 2021 has been considered. 
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-4, 6, 9-12, 14, 16-18, and 21, are rejected under 35 U.S.C. 103 as being unpatentable over Freund et al. U.S. Patent No. 2005/0273850 (hereinafter ‘850) in view of Czarny et al. U.S. Patent Application Publication No. 2018/0293180 (hereinafter ‘180) in further view of Winn et al. U.S. Patent No. 9,288,199 (hereinafter ‘199).

	As to independent claim 10, “A method of providing type- and application-independent compliance checking for a user system, the method comprising: receiving a request for compliance validation” is taught in ‘850 paragraphs 86 and 92, note the security agent on each client and server protects the end point and verifies connections to the end point (performs compliance validation);
	“initiating the compliance validation in response to receiving the request” is shown in ‘850 paragraphs 41, 72, 76, and 86, note all communications between are validated (verified) they are trusted; the following is not explicitly taught in ‘850:
	“wherein the compliance validation comprises one or more of: an encryption compliance validation, writing to a drive of the device to determine whether the drive is encrypted” however ‘180 teaches determining if data that is supposed to be encrypted is encrypted by writing data in paragraphs 22-25; 
	“when the compliance validation passes, enabling access to a secured resource” however ‘180 teaches ‘The match/not-match or encrypted/not-encrypted result is then returned to whoever or whatever requested …If the request does not return with valid data…before gaining access in paragraphs 26-27 and 36;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of security system with methodology providing verified secured individual end points taught in ‘850 to include a means to verify data storage is encrypted.  One of ordinary skill in the art would have been motivated to perform such a modification because current solutions for determining whether or not data is encrypted are typically product-specific and elaborate and costly; therefore, improvements are needed, see ‘180 paragraphs 2-5.
the following is not explicitly taught in ‘850 and ‘180:
	“and a password compliance validation, verifying that a password meets password requirements” however ‘199 teaches the application can determine whether the user device is set up for password requirements in col. 4, line 57 through col. 5, line 12;
	“and when the compliance validation fails, redirecting the device to a site to prompt changes to one or more settings of the user system for compliance” however ‘199 teaches updating compliance data by installing or activating endpoint client applications in col. 7 line 62 through col. 8, line-36.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of security system with methodology providing verified secured individual end points taught in ‘850 and ‘180 to include a means for requiring compliance with password settings and prompting changes to one or more settings for compliance.  One of ordinary skill in the art would have been motivated to perform such a modification to prevent security issues from arising in large numbers of users and many different, frequently changing devices, see ‘199 col. 1, lines 6-31.  In addition, ‘180 and ‘199 have the same assignee as well as two of the same inventors.
	As to dependent claim 11, “The method of claim 10, further comprising: storing a cookie holding result data after the compliance checker plug-in verifies compliance with a policy, such that a subsequent request for compliance validation is responded to using the cookie” is taught in ‘199 Abstract and col. 3, lines 15-24.
	As to dependent claim 12, “The method of claim 10, wherein the compliance validation comprises one or more of: update status compliance validation; and virus checker status validation” is shown in ‘199 col. 4, lines 1-16 and ‘199 col. 6, lines 12-32.	As to dependent claim 14, “The method of claim 10, further comprising: coupling the device to a compliance checking server when the device does not have the compliance checker plug-in, the compliance checking server to install the plug-in on the device” is disclosed in ‘199 col. 8, lines 22-36. 	
	As to dependent claim 16, “The method of claim 10, further comprising: triggering the compliance checking by accessing a portal including an enforcement checker” is taught in ‘199 col. 8, lines 21-51
	As to dependent claim 17, “The method of claim 10, wherein the encryption compliance validation is further for: verifying that a level of encryption meets security guidelines” is taught in ‘199 col. 5, lines 39-52 and col. 7, lines 53-61.
	As to independent claim 1, “A compliance check system to provide compliance validation for a user system, the compliance check system comprising: a compliance checker plug-in on a device used to access a secured resource, the compliance checker plug-in receiving a request for compliance validation prior to providing access to the secured resource” is taught in ‘850 paragraphs 86 and 92, note the security agent on each client and server protects the end point and verifies connections to the end point (performs compliance validation);
	“the compliance checker plug-in triggering compliance checkers” is shown in ‘850 paragraphs 41, 72, 76, and 86, note all communications between are validated (verified) they are trusted; the following is not explicitly taught in ‘850:
	“a device encryption compliance checker configured to determine whether a device drive is encrypted” however ‘180 teaches determining if data that is supposed to be encrypted is encrypted by writing data in paragraphs 22-25; 	
	“and when the compliance status of the device is passing, permitting access to the secured resource” however ‘180 teaches ‘The match/not-match or encrypted/not-encrypted result is then returned to whoever or whatever requested …If the request does not return with valid data…before gaining access in paragraphs 26-27 and 36;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of security system with methodology providing verified secured individual end points taught in ‘850 to include a means to verify data storage is encrypted.  One of ordinary skill in the art would have been motivated to perform such a modification because current solutions for determining whether or not data is encrypted are typically product-specific and elaborate and costly; therefore, improvements are needed, see ‘180 paragraphs 2-5.
the following is not explicitly taught in ‘850 and ‘180:
	“a password compliance checker configured to determine whether passwords in the user system comply with password compliance requirements”
	the compliance checker plug-in verifying the compliance status of the device, based on data from the compliance checkers; when the compliance status of the device is failure, the compliance check system to redirect to an install site, to remediate the failure by installing software and reconfiguring the device” however ‘199 teaches updating compliance data by installing or activating endpoint client applications in col. 7 line 62 through col. 8, line-36.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of security system with methodology providing verified secured individual end points taught in ‘850 and ‘180 to include a means for requiring compliance with password settings and prompting changes to one or more settings for compliance.  One of ordinary skill in the art would have been motivated to perform such a modification to prevent security issues from arising in large numbers of users and many different, frequently changing devices, see ‘199 col. 1, lines 6-31.  In addition, ‘180 and ‘199 have the same assignee as well as two of the same inventors.
	As to dependent claim 3, “The compliance check system of claim 1, further comprising: the device encryption compliance checker comprising: an encryption compliance checker agent to initiate a compliance check, in response to receiving the request, and further to obtain an original file created to be written to a drive and a copy of the file from the drive; and a comparator to determine whether the original file and the copy of the file are identical” is taught in ‘180 paragraphs 22-25.
	As to dependent claim 6, “The compliance check system of claim 1, further comprising: a browser on the device, the browser used to access a portal including an enforcement checker, which triggers the compliance checker plug-in” is shown in ‘199 col. 8, lines 37-51.
	As to dependent claims 2, 4, and 9, these claims contain substantially similar subject matter to claims 11, 14, and 17; therefore, they are rejected along similar rationale.
As to independent claim 18, “A device type independent compliance checker to validate compliance of a user system with a policy prior to providing access to privileged data for the user system, the compliance checker comprising: a compliance checker plug-in on the device, the compliance checker plug-in receiving a request for compliance validation when the device attempts to access a secured resource” is taught in ‘850 paragraphs 86 and 92, note the security agent on each client and server protects the end point and verifies connections to the end point (performs compliance validation);
	“a compliance checker agent to initiate a compliance check in response to receiving the request” is shown in ‘850 paragraphs 41, 72, 76, and 86, note all communications between are validated (verified) they are trusted; 
the following is not explicitly taught in ‘850:
	“the compliance check including: an encryption check, to verify that an encryption meets encryption standards” however ‘180 teaches determining if data that is supposed to be encrypted is encrypted by writing data in paragraphs 22-25; 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of security system with methodology providing verified secured individual end points taught in ‘850 to include a means to verify data storage is encrypted.  One of ordinary skill in the art would have been motivated to perform such a modification because current solutions for determining whether or not data is encrypted are typically product-specific and elaborate and costly; therefore, improvements are needed, see ‘180 paragraphs 2-5.
the following is not explicitly taught in ‘850 and ‘180:
	“and a password check, to verify that one or more passwords in the user system meet password standards” however ‘199 teaches the application can determine whether the user device is set up for password requirements in col. 4, line 57 through col. 5, line 12;
	“the compliance checker plug-in to determine a compliance level of the device, based on data from the compliance checker agent; and when the compliance level is below 100%, a compliance verifier to determine the policy, wherein the policy determines whether to provide limited access to the secured resource or redirect the device to an installation site to install software for the 100% compliance level” however ‘199 teaches updating compliance data by installing or activating endpoint client applications in col. 7 line 62 through col. 8, line-36.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of security system with methodology providing verified secured individual end points taught in ‘850 and ‘180 to include a means for requiring compliance with password settings and prompting changes to one or more settings for compliance.  One of ordinary skill in the art would have been motivated to perform such a modification to prevent security issues from arising in large numbers of users and many different, frequently changing devices, see ‘199 col. 1, lines 6-31.  In addition, ‘180 and ‘199 have the same assignee as well as two of the same inventors.
	As to independent claim 21, “A compliance check system to provide compliance validation for a user system, the user system including a user device, a communication device, and a network device to provide access to the Internet, the compliance check system comprising: a compliance checker plug-in on the user device used to access a secured resource via the Internet” is taught in ‘850 paragraphs 86 and 92, note the security agent on each client and server protects the end point and verifies connections to the end point (performs compliance validation);
	“the compliance checker plug-in receiving a request for compliance validation prior to providing access to the secured resource, the compliance checker plug-in triggering compliance checkers” is shown in ‘850 paragraphs 41, 72, 76, and 86, note all communications between are validated (verified) they are trusted; the following is not explicitly taught in ‘850:
	“the compliance checker plug-in verifying the compliance status based on data from the compliance checker”  “and when the compliance status of the device is passing, permitting access to the secured resource” however ‘180 teaches ‘The match/not-match or encrypted/not-encrypted result is then returned to whoever or whatever requested …If the request does not return with valid data…before gaining access in paragraphs 26-27 and 36;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of security system with methodology providing verified secured individual end points taught in ‘850 to include a means to verify compliance status and permitting access when passing compliance check.  One of ordinary skill in the art would have been motivated to perform such a modification because current solutions for determining whether or not compliance is met is typically product-specific and elaborate and costly; therefore, improvements are needed, see ‘180 paragraphs 2-5.
the following is not explicitly taught in ‘850 and ‘180:
	“the compliance checker including a password compliance checker configured to determine whether passwords of one or more of the user device an application being used, the communication device, and the network device in the user system meet with password compliance requirements” however ‘199 teaches the application can determine whether the user device is set up for password requirements in col. 4, line 57 through col. 5, line 12; 
	“when the compliance status of the device is failure, the compliance check system to redirect to a site to remediate the failure” however ‘199 teaches updating compliance data by installing or activating endpoint client applications in col. 7 line 62 through col. 8, line-36.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of security system with methodology providing verified secured individual end points taught in ‘850 and ‘180 to include a means for requiring compliance with password settings and prompting changes to one or more settings for compliance.  One of ordinary skill in the art would have been motivated to perform such a modification to prevent security issues from arising in large numbers of users and many different, frequently changing devices, see ‘199 col. 1, lines 6-31.  In addition, ‘180 and ‘199 have the same assignee as well as two of the same inventors.

6.	Claims 7-8, 13 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Freund et al. U.S. Patent No. 2005/0273850 (hereinafter ‘850) in view of Czarny et al. U.S. Patent Application Publication No. 2018/0293180 (hereinafter ‘180) in further view of Winn et al. U.S. Patent No. 9,288,199 (hereinafter ‘199) in further view of Watts Jr. et al. U.S. Patent No. 7,111,321 (hereinafter ‘321).
	As to dependent claim 13, the following is not explicitly taught in ‘850, ‘199 and ‘180: “The method of claim 10, wherein the password compliance validation comprises one or more of: verifying presence of a device access password, verifying that the device access password meets requirements, verifying presence of a networking peripheral device password in the user system, and verifying that the networking peripheral device password meets requirements” however ‘321 teaches a computer system including a processor, an access token (i.e. peripheral device) to verify access data (including passwords) as well as whether password policies and strength is authorized in the Abstract, col. 4, lines 14-44, col. 5, lines 55-67 and col. 11, lines 27-62.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of security system with methodology providing verified secured individual end points taught in ‘850, ‘199 and ‘180 to include a means for requiring compliance with password settings with a peripheral device.  One of ordinary skill in the art would have been motivated to perform such a modification because of the current challenges faced with computer security, see ‘321 col. 1, line 35 col. 4, line 2.
	As to dependent claim 7, “The compliance check system of claim 1, further comprising the password compliance checker to verify the password of the device and networking peripheral device if taught in ‘321 Abstract, col. 4, lines 14-44, col. 5, lines 55-67 and col. 11, lines 27-62.	As to dependent claim 8, “The compliance check system of claim 7, further comprising: the password compliance checker to verify that the password is sufficiently strong” is shown in ‘321 col. 11, lines 27-62.
	As to dependent claim 20, “The compliance checker of claim 18, wherein the one or more passwords include a device log-in password, a networking peripheral device password, and a secured resource password” is disclosed in ‘321 Abstract, col. 4, lines 14-44, col. 5, lines 55-67 and col. 11, lines 27-62.
7.	Claims 5, 15 and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Freund et al. U.S. Patent No. 2005/0273850 (hereinafter ‘850) in view of Czarny et al. U.S. Patent Application Publication No. 2018/0293180 (hereinafter ‘180) in further view of Winn et al. U.S. Patent No. 9,288,199 (hereinafter ‘199) in further view of Lisanke et al. U.S. Patent Application Publication No. 2010/0008500 (hereinafter ‘500).
	As to dependent claim 15, the following is not explicitly taught in ‘850, ‘180, and ‘199: “The method of claim 10, further comprising: automatically installing an encryption system compliant with a policy, when the compliance checker plug-in determines that the device is not compliant with the encryption compliance validation” however ‘500 teaches installing an encryption system compliant with various policies in paragraphs 244, 794, and 829-830,
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of security system with methodology providing verified secured individual end points taught in ‘850, ‘199 and ‘180 to include a means to download the encryption program when the device is not compliant.  One of ordinary skill in the art would have been motivated to perform such a modification to improve the security of digital content distributed so content providers are willing to distribute content see ‘500 paragraphs 19-20.
	As to dependent claim 19, “The compliance checker of claim 18, further comprising: the device accessing the secured resource through a landing page, the landing page to trigger the compliance checker agent, and to redirect the device to download the compliance checker plug-in when it is not present on the device” is shown in ‘500 paragraphs 244, 794, and 829-830, note to be able to download secure containers (SC) the end-user system is directed by the web sites hosting the digital content (i.e. landing page) to download an End-User Player Application (i.e. compliance checker plug-in).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Tran whose telephone number is (571) 272-3842.  The examiner can normally be reached from 7:30 am to 4:00 pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        8 September 2022